 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-239-JAM
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           FINDINGS AND ORDER
13   MARIO ALBERTO CABRERA,                              DATE: February 25, 2020
                                                         TIME: 9:15 a.m.
14                               Defendant.              COURT: Hon. John A. Mendez
15
                                                 STIPULATION
16          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
17 through defendant’s counsel of record, hereby stipulate as follows:

18          1.     By previous order, this matter was set for status on February 25, 2020.
19          2.     By this stipulation, defendant now moves to continue the status conference until April 21,
20 2020 at 9:15 a.m., and to exclude time between February 25, 2020, and April 21, 2020, under Local

21 Code T4.

22          3.     The parties agree and stipulate, and request that the Court find the following:
23                 a)      The government has represented that the discovery associated with this case
24          includes law enforcement reports, photographs, as well as audio and video recordings. All of
25          this discovery has been either produced directly to counsel or made available for inspection and
26          copying.
27                 b)      Counsel for defendant desires additional time to consult with her client, review
28          discovery, investigate evidence and potential defense strategies, and otherwise prepare for trial.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 c)      Counsel for defendant believes that failure to grant the above-requested

 2          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3          into account the exercise of due diligence.

 4                 d)      The government does not object to the continuance.

 5                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of February 25, 2020 to April 21,

10          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendant in a speedy trial.

14          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18    Dated: February 21, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
19
                                                              /s/ JAMES R. CONOLLY
20                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
21
      Dated: February 21, 2020                                /s/ KRESTA N. DALY
22                                                            KRESTA N. DALY
                                                              Counsel for Defendant
23                                                            MARIO ALBERTO CABRERA
24                                          FINDINGS AND ORDER
25          IT IS SO FOUND AND ORDERED this 21st day of February, 2020.
                                            /s/ John A. Mendez
26                                          THE HONORABLE JOHN A. MENDEZ
                                            UNITED STATES DISTRICT COURT JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
